ITEMID: 001-99663
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: GEDA v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Guido Raimondi;Kristina Pardalos;Nona Tsotsoria
TEXT: The applicant, Ms Éva Mária Geda, is a Hungarian national who was born in 1954 and lives in Kazár. The Hungarian Government (“the Government”) were represented by Mr L. Höltzl, Agent, Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 2 November 2001 criminal proceedings were instituted against the applicant and other defendants on charges of smuggling persons. On 11 July 2003 the Salgótarján District Public Prosecutor's Office preferred a bill of indictment. Hearings took place on 27 November 2003, 24 February and 23 November 2004, 29 March and 28 September 2005.
On 6 October 2005 the Salgótarján District Court convicted the applicant of complicity in 27 counts of smuggling persons and 27 counts of violating personal liberty. The District Court appreciated the length of the time which had elapsed from the commission of the crimes as a significant mitigating factor. Because of this, it sentenced the applicant to only two years' imprisonment, suspended for a probationary period of five years, and to the confiscation of property in the amount of 150,000 Hungarian forints.
On 8 May 2006 the Nógrád County Regional Court upheld this judgment. Also appreciating the protraction of the proceedings, the Regional Court reduced the probationary period to three years.
